Citation Nr: 0637477	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-41 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits pursuant to 38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1952 to May 
1953.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

A review of the record reveals that the appellant's original 
claim of entitlement to service connection for the cause of 
the veteran's death was denied in a July 2002 Board decision.

In January 2004, the appellant sought to reopen the claim.  
In March 2004, the RO declined to reopen the claim.  The RO 
also denied entitlement to DEA benefits pursuant to 38 U.S.C. 
Chapter 35.  The appellant perfected an appeal of those 
decisions.  

The appellant requested a Travel Board hearing in her 
substantive appeal (VA Form 9) filed in November 2004; 
however, she withdrew her hearing request in December 2004.


FINDINGS OF FACT

1.  In a July 2002 decision, the Board denied entitlement to 
service connection for the cause of the veteran's death.

2.  Evidence submitted since the July 2002 Board decision 
does not raise a reasonable possibility of substantiating the 
claim on the merits.

3.  At the time of the veteran's death, service connection 
was in effect for bronchiectasis, evaluated as 60 percent 
disabling, and hepatitis, homologous, evaluated as 10 percent 
disabling.  


CONCLUSIONS OF LAW

1.  The July 2002 Board decision is final.  Evidence received 
since the July 2002 Board decision is not new and material 
and the appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not 
reopened.  38 U.S.C.A. §§ 5108, 7103, 7104 (West 2002); 38 
C.F.R. §§ 3.156, 20.1100 (2006).

2.  The claim of entitlement to DEA benefits pursuant to 38 
U.S.C. Chapter 35 is without legal merit.  38 C.F.R. § 3.807 
(2006); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of the claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  Once a claim is reopened, the VCAA provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, the 
appellant was provided notice of the VCAA in January 2004, 
prior to the initial adjudication of her claims in the March 
2004 rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence the appellant was expected to provide, 
including the information needed to obtain both private and 
VA medical treatment records.  In this way, the VCAA letter 
clearly satisfied the first three "elements" of the notice 
requirement.  In addition, the January 2004 letter informed 
the appellant: "It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency."  (Emphasis in original).  
This satisfies the regulation, in that it informed the 
appellant that she could submit any and all evidence which 
was pertinent to her claims, not merely that requested by the 
RO.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the appellant was provided notice of 
what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided notice of the type of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.  Despite the inadequate notice provided 
her on these elements, the Board finds no prejudice to her in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, i.e., the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  This is because, since the claim 
regarding service connection for the cause of the veteran's 
death is not found to be reopened by way of new and material 
evidence, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant.

In another recent precedent case, Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court held that in providing a claimant 
with notice of the legal requirement of "new" and 
"material" evidence as the pre-requisite for reopening a 
previously denied claim, the content of the VCAA notice 
issued must inform him/her of the "unique character of 
evidence that must be presented" in order to reopen the 
denied claim in that specific case -- including with respect 
to each legal requirement that must be established to warrant 
entitlement to the benefit sought.

In providing notification of the requirement of "material" 
evidence to reopen a previously denied claim, VA must 
consider the basis for the previous denial and provide a 
notice letter describing what evidence would be needed to 
substantiate the element or elements found insufficient in 
the previous denial.  Additionally, comprehensive VCAA notice 
for a petition to reopen requires that the claimant is 
informed of the definition of "new" evidence with reference 
to his/her claim.  The failure to describe what would 
constitute "material" evidence in almost all circumstances 
will have a prejudicial effect upon the adjudication of the 
claim, and thus the absence of such information would not be 
harmless error.  However, the failure to notify a claimant of 
the need to provide "new" evidence would not have a 
prejudicial effect on the outcome of a petition to reopen, in 
the specific instance where that claim was previously denied 
on the basis of an element for which no evidence had 
previously been submitted, since any evidence submitted would 
by definition be new.

Here, the January 2004 VCAA letter informed the appellant 
that to support her claim the evidence must show that a 
service-connected disability caused the veteran's death.  
The Board notes that the basis of its denial of her claim in 
July 2002 was that the medical evidence did not show that the 
cause of the veteran's death - hepatic renal syndrome due to 
or as a consequence of liver cirrhosis, alcoholic hepatitis 
due to or a consequence of ileus - was a result of his 
military service or related to his service-connected 
hepatitis homologous or bronchiectasis.  Therefore, evidence 
"material" to the claim would need to show that the 
veteran's death was caused by a service-related disability.  
Moreover, this correspondence directly explained to her the 
requirement of "new" evidence.  Keep in mind, as well, that 
the September 2004 Statement of the Case (SOC) also included 
legal citation to and explanation of the revised version of 
38 C.F.R. 3.156(a), which sets forth the requirements for 
both "new" and "material" evidence that are applicable to 
the appellant's recently filed petition to reopen 
(received after August 29, 2001).  The September 2004 SOC 
also advised her that "[t]he new evidence did not show a 
connection to the veteran's service connected disabilities 
and his death."  

Accordingly, the appellant has received a sufficient 
explanation of what evidence must be submitted to reopen her 
claim, consistent with the holding in Kent as to the 
requirement for comprehensive notice regarding the criteria 
for what constitutes new and material evidence.  

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the Secretary 
of VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).

Regarding the DEA claim, the Board finds that all relevant 
evidence necessary for an equitable resolution of the issue 
on appeal has been identified and obtained, to the extent 
possible.  The appellant has not indicated she has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The appellant has been accorded ample opportunity 
to present evidence and argument in support of her appeal.  
All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2006).

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for the cause of the veteran's death.

Relevant Law and Regulations

Service connection - in general

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).

Service connection - cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2006).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2006).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2006).

A contributory cause of death is inherently one not related 
to the principal cause. In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2006); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

Finality/new and material evidence

When an issue has been previously denied by the Board, such 
claim may not be reopened and allowed in the absence of new 
and material evidence.  38 U.S.C.A. § 7104 (West 2002).

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2004)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the appellant's claim to reopen was 
initiated in January 2004, after the effective date of the 
revision, her claim will be adjudicated by applying the 
revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

In July 2002, the Board denied entitlement to service 
connection for the cause of the veteran's death.  The 
evidence at that time included the veteran's service medical 
records, medical articles, VA treatment records, reports of 
VA examinations and a VA medical opinion.  Also of record was 
a death certificate, listing the cause of death as hepatic 
renal syndrome due to or as a consequence of liver cirrhosis, 
alcoholic hepatitis due to or as a consequence of ileus.  At 
the time of the veteran's death, service connection was in 
effect for bronchiectasis and hepatitis, homologous.  The 
appellant contended that the veteran suffered from ill health 
as a result of the inservice hepatitis and ultimately his 
death was the result of the service-connected hepatitis.  

The Board based its July 2002 denial, in large part, on a VA 
medical opinion, dated in June 2001, wherein a VA examiner 
stated that he did not feel that there was any debilitating 
affects or general impairment of health as a result of the 
service-connected homologous hepatitis.  He added that it 
would not have rendered him materially less capable of 
resisting the affects of the conditions primarily causing 
death.  He opined that he did not believe that there were 
serious residuals of his homologous hepatitis of any 
severity, which could have possibly influenced any 
acceleration of his death.  That decision is final.  See 38 
C.F.R. § 20.1100 (2006).

In January 2004, the appellant sought to reopen the claim of 
entitlement to cause of the veteran's death.

Analysis

As explained above, the present inquiry is whether any of the 
newly received evidence bears directly and substantially upon 
the specific matter under consideration, namely, whether such 
evidence reflects or suggests that the veteran's service 
caused or contributed substantially to the cause of his 
death.

In support of her claim, the appellant has submitted medical 
articles addressing studies which raised the possibility that 
infectious hepatitis can lead to cirrhosis and liver cancer.  
While these articles may be considered new, in that they were 
not of record previously, they are not "material" because 
they are redundant and cumulative of articles considered by 
the Board in 2002.  In addition, the Court held in Quiamco v. 
Brown, 6 Vet. App. 304 (1994) that "the treatise quoted must 
bear directly on the veteran's medical condition."  The Board 
finds that this evidence has no probative value since it does 
not speak to the specific facts of this case.  The Court has 
held that medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

The additional evidence also includes a July 2003 statement 
from the veteran's former employer (SRP) discussing the 
veteran's work history.  While "new," this statement is 
clearly not material because it provides no evidence of a 
nexus between the veteran's death and a service-related 
disability.  

With respect to the appellant's own statements on file in 
support of her claim, these are essentially reiterations of 
similar contentions raised in 2002 and are therefore not new.  
It is now well-established that a layperson without medical 
training, such as the appellant, is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."

Consequently, because there is no competent medical evidence 
that the veteran's death is etiologically related to his 
military service, the new evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

In short, the appellant has not submitted competent medical 
evidence which serves to link the veteran's death to service.  
The evidence which has been presented since July 2002 does 
not raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156 (2006).  Therefore, the Board 
finds that the appellant's attempt to reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death is unsuccessful.  The recently submitted 
evidence not being both new and material, the claim of 
service connection for the cause of the veteran's death is 
not reopened and the benefit sought on appeal remains denied.



Additional comment

As discussed above, there is no duty on the part of VA to 
assist the appellant in the development of her claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the appellant of the evidence 
necessary to reopen her claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).  In particular, the appellant should 
produce competent medical evidence which serves to link the 
veteran's death to his military service.  See 38 U.S.C.A. § 
5107(a) [it is the responsibility of the claimant to support 
a claim for VA benefits].

Entitlement to DEA benefits pursuant to 38 U.S.C. Chapter 35.

Pertinent Law and Regulations

For the purposes of DEA under 38 U.S.C.A., Chapter 35, a 
child or surviving spouse of a veteran will have basic 
eligibility for benefits where the veteran was discharged 
under other than dishonorable conditions, and had a permanent 
total service-connected disability in existence at the date 
of his death; or where he died as a result of a service-
connected disability.  38 C.F.R. § 3.807(a) (2006).

Analysis

In this case, the veteran did not have a permanent total 
service-connected disability at the time of his death; as 
noted above, his only service-connected disabilities were 
bronchiectasis and hepatitis, homologous - evaluated as 60 
percent disabling and 10 percent disabling, respectively.  
Moreover, as discussed in detail above the appellant has not 
shown that the cause of his death was service-connected.  The 
appellant has not met the conditions for eligibility for DEA 
under 38 U.S.C. Chapter 35.  See 38 C.F.R. § 3.807.  The 
appellant's claim is without legal merit; thus, it must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for cause of the veteran's death.  The claim 
remains denied.

The claim for DEA benefits pursuant to 38 U.S.C. Chapter 35 
also is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


